DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 8, and 10-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by De L.M. Arias (US 2021/0231097, made of record on the IDS dated 9/21/2021 as WO 2019/234050, refer to the US pre-grant publication for citations within the action).
Regarding claim 1,  De L.M. Arias meets the claimed, A mold adapted for producing at least a part of a wind turbine blade, (De L.M. Arias [0010]-[0013] describe a mold for a wind turbine blade) comprising a support and shell fixed to the support (De L.M. Arias Abstract and [0100] describes frame body 92a and 92b which act as supports and mold bodies 96a and 96b as shells)  for accommodating blade building elements to be embedded in a resin matrix, (De L.M. Arias  [0105] describe fibers and resin can be placed on the shells/mold bodies 96 to form the blades) wherein the shell comprises at least one main body shell element and several diverse tip shell elements, (De L.M. Arias  [0110]-[0112] describe several different tip mold parts and Figure 8 shows separate tip mold parts 96b, 96b’, and 96b’’) which are exchangeably fixable to the support (De L.M. Arias  [0111]-[0112] describe interchangeable mold tip parts 96b, 96b’  on frame body 92b are attached to the main support 92a)  wherein the support comprises a tip shell element support part for receiving the several diverse tip shell elements, (De L.M. Arias [0110]-[0112] describe several different tip mold parts 96b are received in a frame body 92b) wherein a length of the tip shell element support part corresponds to a length of a longest tip shell element of the several diverse tip shell elements such that each of the several diverse tip shell elements can be attached to the tip shell element support part; (De L.M. Arias Figure 8 shows that the longest frame body 92b’’ corresponds to the longest tip mold 96b’’) or wherein the support comprises at least one main body shell element support part (De L.M. Arias describes a main body shell element is analogous to main support 92/92a) and several diverse tip shell element support parts for receiving a tip shell element, (De L.M Arias [0111] and Figure 8 describes frame parts 92b receive tip mold parts 96b, diverse tip shell element support parts are analogous to parts 92b, 92b’, and 92b’’ and a tip shell element is analogous to tip mold parts 96b, 96b’, 96b’’) wherein each respective tip shell element support part of the several diverse tip shell element support parts corresponds to a length of an assigned tip shell element of the several diverse tip shell elements, (De L.M. Arias Figure 8 shows mold tip 96b (shell) fits a support part 92b of a corresponding size) wherein the several diverse tip shell element support parts are exchangeably fixable to an adjacent main body shell element support part of the at least one main body shell element support part (De L.M Arias [0109] and [0111] describes the tip mold part 96b and the support frame 92b can be exchanged together from the rest of the main 
    PNG
    media_image1.png
    582
    1178
    media_image1.png
    Greyscale
body support 92/92a.)
Regarding claim 2, De L.M. Arias meets the claimed, The mold according to claim 1, wherein the several diverse tip shell elements vary at least in their length (De L.M. Arias Figures 8A-8C show the tip mold parts 96b, 96’, 96b’’, all differ in length.)
Regarding claim 8, De L.M. Arias meets the claimed, The mold according to claim 1, wherein the support comprises the at least one main body shell element support part and the several diverse tip shell element support parts, wherein each of the several diverse tip shell element support parts and the at least one main body shell element support part have a standardized connection interface for connecting each respective tip shell element support part to the at least one main body shell element support part (De L.M. Arias [0109] describes fastening elements 116 for attaching the upper frame 92b to the lower frame 92a.)
Regarding claim 10,  De L.M. Arias meets the claimed, The mold according to claim 1, wherein the support, the tip shell element support parts, or the at least one main body shell element support part are frame constructions built from several beam or rod elements (De L.M. Arias [0110] describes the frame parts are made from bars and rods.)
Regarding claim 11, De L.M. Arias meets the claimed, A mold kit for producing at least a part of a wind turbine blade, (De L.M. Arias [0015] describes a system for molding a wind turbine) comprising: a support, and a shell configured to be fixed to the support for accommodating blade building elements to be embedded in a resin matrix, (De L.M. Arias Abstract and [0100] describe frame body 92a and 92b which act as supports to hold mold bodies 96a and 96b as shells for molding with resin) wherein the shell comprises at least one main body shell element and several diverse tip shell elements, (De L.M. Arias [0111] describes a main mold part 96a and exchangeable tip mold parts 96b, 96b’ 96,b’’ ) which are exchangeably fixable to the support, (De L.M. Arias [0111] describes the molding tip 96b and molding frame support 92b can be exchanged, see Figure 8 showing tip shell/tip support 92b/96b are exchanged and connected back to the rest of the main body support, frame 92a) wherein the support comprises a tip shell element support part for receiving the several diverse tip shell elements, (De L.M. Arias [0111] describes tip mold parts 96b are received in upper frame part 92b) wherein a length of the tip shell element support part corresponds to a length of a longest tip shell element of the several diverse tip shell elements such that each of the several diverse tip shell elements can be attached to the tip shell element support part (De L.M. Arias Figure 8 shows the longest frame part 92b’’ corresponds to the longest tip mold 96b’’, part 92b’’ is capable of receiving the tip elements.)
Regarding claim 12, De L.M. Arias meets the claimed, A mold kit for producing at least a part of a wind turbine blade, (De L.M. Arias [0015] describes a system for molding a wind turbine) comprising: a support, and a shell configured to be fixed to the support for accommodating blade building elements to be embedded in a resin matrix, (De L.M. Arias Abstract and [0100] describe frame body 92a and 92b which act as supports to hold mold bodies 96a and 96b as shells for molding with resin) wherein the shell comprises at least one main body shell element and several diverse tip shell elements, (De L.M. Arias [0111] describes a main mold part 96a and exchangeable tip mold parts 96b, 96b’ 96,b’’ ) which are exchangeably fixable to the support, (De L.M. Arias [0111] describes the molding tip 96b and molding frame support 92b can be exchanged, see Figure 8 showing tip shell/tip support 92b/96b are exchanged and connected back to the rest of the main body support, frame 92a) wherein the support comprises at least one main body shell element support part (De L.M. Arias describes a main body shell element is analogous to main support 92/92a) and several diverse tip shell element support parts, wherein each respective tip shell element support part of the several diverse tip shell element support parts corresponds to a length of an assigned tip shell element of the several diverse tip shell elements, (De L.M Arias [0111] and Figure 8 describes frame parts 92b receive tip mold parts 96b of corresponding length, diverse tip shell element support parts are analogous to parts 92b, 92b’, and 92b’’ and a tip shell element is analogous to tip mold parts 96b, 96b’, 96b’’) wherein the several diverse tip shell element support parts are exchangeably fixable to an adjacent main body shell element support part of the at least one main body shell element support part (De L.M Arias [0109] and [0111] describes the tip mold part 96b and the support frame 92b can be exchanged together from the rest of the main body support 92a.)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over De L.M Arias modified by Davis (US 2019/0193304, made of record as WO 2018/024306 on the IDS dated 9/21/2021).
Regarding claim 3, De L.M. Arias does not describe how the two mold shells or mold parts 96a and 96b connect and does not meets the claimed, The mold according to claim 1, wherein each of the several diverse tip shell elements has a standardized connection interface for connecting each respective tip shell element to a respective connection interface of the at least one main body shell element.
	Analogous in the field of turbine blade molds, Davis meets the claimed, The mold according to claim 1, wherein each of the several diverse tip shell elements has a standardized connection interface for connecting each respective tip shell element to a respective connection interface of the at least one main body shell element (Davis [0048] describes two molding shells 70/72 each have a flange 106/108 to connect them together.)
It would have been obvious to a person of ordinary skill in the art to modify the mold of De L.M. Arias by using a connection interface as described in Davis in order to provide a smooth transition between the shell parts at the interface, see Davis [0048]. 
Regarding claim 4, Davis further claimed, The mold according to claim 3, wherein each standardized connection interface and the respective connection interface comprise a flange having several bores, in which, when respective flanges abut each other and the bores are aligned, a bolt is inserted for fixing the shell elements with a bolt-nut-connection (Davis [0048]-[0049] describes two molding shells 70/72 each have a flange 106/108 and holes 130 are drilled in the flange and screws or nuts and bolts are used to connect the two flanges.)
It would have been obvious to a person of ordinary skill in the art to modify the mold of De L.M. Arias by using the flanges and bores as described in Davis in order to provide a smooth transition between the shell parts at the interface, see Davis [0048].
Regarding claim 9, De L.M. Arias meets the claimed, a bolt is inserted for fixing the main body shell to the tip shell elements with a bolt-nut-connection (De L.M. Arias [0027] describes the upper and lower frames are attached to one another via bolts and nuts.)
De L.M. Arias does not describe flanges and does not meet the claimed, wherein each standardized connection interface is a flange having several bores, in which, when the flanges abut each other and the bores are aligned.
Analogous in the field of turbine molds, Davis also describes a turbine mold with parts connecting to one another. Davis meets the claimed,  connection interface is a flange having several bores, in which, when the flanges abut each other and the bores are aligned (Davis [0048]-[0049] describes two molding shells 70/72 each have a flange 106/108 and holes 130 are drilled in the flange and screws or nuts and bolts are used to connect the two flanges.)
It would have been obvious to a person of ordinary skill in the art to modify the connection between the upper and lower frames as described in De L.M. Arias by using a flange and bore system as described in Davis because it is a known method of attaching two mold parts together to align the mold parts, see Davis [0049].

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over De L.M. Arias modified by Davis as applied to claim 3 above, and further in view of  Lehmann Madsen (US 2021/0046674).
Regarding claim 5, Davis further meets the claimed, The mold according to claim 3, wherein each connection having several bores and the bores are aligned, a bolt) is inserted for fixing the shell elements with a bolt-nut-connection (Davis [0048]-[0049] describes two molding shells 70/72 each have a flange 106/108 and holes 130 are drilled in the flange and screws or nuts and bolts are used to connect the two flanges.)
	It would have been obvious to a person of ordinary skill in the art to modify the mold of De L.M. Arias by using the flanges and bores as described in Davis in order to provide a smooth transition between the shell parts at the interface, see Davis [0048].
Davis [0048]-[0049] describes two parts are connected together via flanges but neither L.M. Arias nor Davis described slanted flanges or slanted surfaces and do not meet the claimed, interface is a slanted surface having several bores, in which, when the slanted surfaces abut each other.
Analogous in the field of wind turbine molds, Lehmann Madsen meets the claimed, interface is a slanted surface, in which, when the slanted surfaces abut each other (Lehmann Madsen [0086]-[0086] describe Figures 7a and 7b which show connection interfaces between two parts of a mold. A beveled edge 134 is slanted and connects with another slanted sealant paste 144 which joins two parts of the mold together.)
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art, see MPEP §2143.
It would have been obvious to a person of ordinary skill in the art to modify the flanges of Davis by making them slanted as described in Lehmann Madsen in order to provide sealing between mold parts, see Lehmann Madsen [0089]. 
Response to Arguments
Applicant's arguments filed 11/18/2022 have been fully considered but they are not persuasive. 
Applicant argues that claim 1 is not met by De L.M. Arias. Applicant first argues that De L.M Arias does not describe a tip shell element support part that receives the diverse tip shell elements with a length corresponding to the longest shell. Examiner disagrees. De L.M. Arias shows multiple shells 96b, 96b’, 96’’, in multiple supports 92b, 92b’, 92b’’. The longest support 92b’’ corresponds to the longest shell 96b’’. The claim does not limit the supports to be only a single support nor does it require that the shells be exchangeable with only a single support. The supports 92b-92b’’ are capable of receiving the shells, 96b-96b’’ and have a longest length corresponding to the shells 96b’’ and therefore meet the claim. Applicant also argues that De L.M. Arias does not describe the tip shell elements and tip support parts are exchangeable to each other. Examiner suggests that this is not what is claimed in claim 1. Claim 1 recites “tip shell element support parts are exchangeably fixable to an adjacent main body shell support part”, i.e., the tip shells/support exchange with the main body, not with one another. This recited limitation of tip/shell combination being exchangeable with the main body is taught by De L.M. Arias and can be seen on Figure 8 and is described in [0109]-[0111]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953. The examiner can normally be reached Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.B./            Examiner, Art Unit 1744         

/MICHAEL M. ROBINSON/            Primary Examiner, Art Unit 1744